OPINION OP THE COURT. In this case, the court have to be governed exclusively by the record; and as nothing appears on the face of it to show that any exceptions were taken, it is to be presumed that the judgment is regular and correct. The suggestion of counsel, “that this court has exclusive appellate jurisdiction in all cases where the sum in controversy shall amount to one hundred dollars, and that the circuit court cannot take cognizance of such cases,” we cannot admit as correct. To adopt that doctrine, would render almost useless an intermediate court between justices of the peace and This tribunal, and would destroy the beneficial effects derivable from an appeal; since we only try upon the record, and the court below upon the merits. This court can only entertain an appeal or writ of error from a court of record, which a justice’s court is not. Affirmed.